Title: To James Madison from Louis-André Pichon, 21 October 1803
From: Pichon, Louis-André
To: Madison, James


Georgetown 28. Vendemiaire an 12 (21. octobre 1803.)
Le chargé d’affaires de la République Française n’a de son Gouvernement aucune instruction qui l’autorise, soit à admettre soit à rejetter, la contre déclaration que Monsieur le Secrétaire d’Etat propose par sa note de ce jour de consigner dans l’acte d’échange des ratifications du Traité et des conventions du dix floréal (30 avril) dernier. Dans tout autre Etat de choses que le présent, son devoir serait de référer cette proposition à son Gouvernement et d’attendre ses ordres. Mais ce moyen étant hors de son pouvoir dans les circonstances, Le Soussigné prend pour règle de sa conduite, le désir bien constant du Prémier Consul de voir exécuter de part et d’autre avec une promptitude et une loyauté égales, les engagemens réciproques contenus dans ces Traités et remplir sans délai les grands objets d’intérêt mutuel qu’ils se proposent. En conséquence sans discuter la clause produite par Monsieur le Secrétaire d’Etat, le soussigné désire procéder à un échange pur et simple.
Le soussigné croit d’ailleurs que les vues du Prémier Consul consignées dans la clause qu’il avait chargé le Soussigné d’insérer dans l’acte d’échange ont été Suffisamment notifiées au Gouvernement des Etats-Unis par la communication qui en a été donnée à ce Gouvernement dans la lettre que le chargé d’affaires de la République Française a eu l’honneur d’adresser à Mr. Madison le 12. fructidor (30 aout) dernier; et il ne doute point que le Gouvernement Américain ne donne à cette déclaration du Prémier Consul toute l’attention qu’elle mérite.
L. A. Pichon
 
Condensed Translation
Has no instruction from his government authorizing him to admit or reject the counterdeclaration that the secretary of state proposes in today’s note to enter into the instrument of exchange ratifying the treaty of 30 Apr. last. In any case but the present, his duty would be to refer this proposal to his government and await its orders. This, however, being out of his power, he takes as a rule for his conduct the first consul’s desire to see the reciprocal engagements contained in the treaties executed with dispatch and fairness in order to fulfill without delay the great objects of mutual interest they propose. Thus, without discussing the clause proposed by JM, Pichon wishes to proceed to an unconditional exchange.
Believes that the views of the first consul, as indicated in the clause he charged Pichon to insert into the instrument of exchange, have been sufficiently made known to the U.S. government by the communication enclosed in the letter Pichon wrote to JM on 30 Aug. last, and he does not doubt that the American government will give to the first consul’s declaration all the attention it merits.
 

   
   RC and Tr (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, signed by Pichon.


